Citation Nr: 1328408	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability (back disability), to include as secondary to a 
service-connected disability.

[The issues of entitlement to an effective date earlier than 
August 27, 2007 for the grant of service connection for 
Raynaud's disease, entitlement to service connection for a 
left hip disability, entitlement to service connection for 
an acquired psychiatric disability, entitlement to an 
increased initial rating for Raynaud's disease of the left 
foot, and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities will be addressed in a separate decision.]


REPRESENTATION

Appellant (the Veteran) is represented by: Lori Chism, 
Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from November 1973 to 
November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2009 Order of the United States Court 
of Appeals for Veterans Claims (CAVC).  The appeal 
originates from an April 2006 rating decision of the RO in 
Waco, Texas.

In a decision dated in December 2007, the Board denied 
service connection for a lumbar spine disability.  The 
Veteran appealed that decision to the CAVC.  In an Order 
dated in March 2009, pursuant to a Joint Motion for Remand, 
the CAVC vacated that portion of the Board's December 2007 
decision which denied service connection for a lumbar spine 
disability, and remanded the issue to the Board for 
development consistent with the Joint Motion.  

The Board's decision regarding the appropriate disability 
rating for cold injury residuals of the upper extremities 
was not disputed in the Joint Motion and is not a subject of 
the CAVC's Order.  

In May 2009, the Board remanded the issue of entitlement to 
service connection for a lumbar spine disability to the RO 
for evidentiary development as necessary to comply with the 
CAVC's Order.  The appeal has since been returned to the 
Board for further appellate action. 

The Board notes that the Veteran's original attorney in this 
appeal attempted to withdraw from the case in February 2013.  
While this is after certification of this appeal, and VA 
regulations limit the ability of representatives to withdraw 
after certification, see 38 C.F.R. § 20.608 (2012), the 
Veteran subsequently appointed a new attorney as his 
representative, and specified that the appointment was 
without limitation of consent, delaying the appeal. 

A claimant may revoke a power of attorney at any time, and 
may discharge an agent or attorney at any time.  Unless a 
claimant specifically indicates otherwise, the receipt of a 
new power of attorney executed by the claimant and the 
organization or individual providing representation shall 
constitute a revocation of an existing power of attorney.  
See 38 C.F.R. § 14.631 (2012).  Thus, the April 2013 VA Form 
21-22a serves to revoke the previous power of attorney and 
to appoint the new power of attorney with respect to all 
issues.  Nevertheless, it appears that a fee agreement is 
still active regarding the Veteran's former attorney with 
regard to this appeal.  It is for this reason that separate 
decisions have been rendered with respect to the issues 
currently on appeal.

In reviewing this case the Board has not only reviewed the 
physical claims file, but also the file on the "Virtual VA" 
system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the appeal has been accomplished.

2.  Although the Veteran sustained a lumbar sprain/strain in 
service, there was no chronic disability of the lumbar spine 
at service separation.  

3.  Arthritis of the lumbar spine did not become manifest to 
a degree of 10 percent or more within one year of service 
separation; symptoms of arthritis of the lumbar spine were 
not continuous after service.  

4.  No current disability of the lumbar spine is related to 
service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in service; 
arthritis of the lumbar spine is not presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a lumbar spine 
disability on the basis that it is either related to service 
or to a service-connected disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection may also be established the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also 
Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed 
his claim, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(as in effect prior to October 10, 2006).  That regulation 
was interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Allen, 7 Vet. App. at 448 (1995).

Certain specific conditions are considered "chronic" 
diseases under VA Law.  These include the following: Anemia, 
primary; Arteriosclerosis; Arthritis; Atrophy, progressive 
muscular; Brain hemorrhage; Brain thrombosis; 
Bronchiectasis; Calculi of the kidney, bladder, or 
gallbladder; Cardiovascular-renal disease, including 
hypertension. (This term applies to combination involvement 
of the type of arteriosclerosis, nephritis, and organic 
heart disease, and since hypertension is an early symptom 
long preceding the development of those diseases in their 
more obvious forms, a disabling hypertension within the 1-
year period will be given the same benefit of service 
connection as any of the chronic diseases listed); Cirrhosis 
of the liver; Coccidioidomycosis; Diabetes mellitus; 
Encephalitis lethargica residuals; Endocarditis. (This term 
covers all forms of valvular heart disease); 
Endocrinopathies; Epilepsies; Hansen's disease; Hodgkin's 
disease; Leukemia; Lupus erythematosus, systemic; Myasthenia 
gravis; Myelitis; Myocarditis; Nephritis; Other organic 
diseases of the nervous system; Osteitis deformans (Paget's 
disease); Osteomalacia; Palsy, bulbar; Paralysis agitans; 
Psychoses; Purpura idiopathic, hemorrhagic; Raynaud's 
disease; Sarcoidosis; Scleroderma; Sclerosis, amyotrophic 
lateral; Sclerosis, multiple; Syringomyelia; Thromboangiitis 
obliterans (Buerger's disease); Tuberculosis, active; 
Tumors, malignant, or of the brain or spinal cord or 
peripheral nerves; Ulcers, peptic (gastric or duodenal)(A 
proper diagnosis of gastric or duodenal ulcer (peptic ulcer) 
is to be considered established if it represents a medically 
sound interpretation of sufficient clinical findings 
warranting such diagnosis and provides an adequate basis for 
a differential diagnosis from other conditions with like 
symptomatology; in short, where the preponderance of 
evidence indicates gastric or duodenal ulcer (peptic ulcer).  
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data.  38 C.F.R. 
§ 3.309(a).  

Where one of the above chronic diseases is shown to be 
chronic in service (or within the presumptive period under § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of 
war or after December 31, 1946, and any of the chronic 
diseases listed above becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service (for Hansen's disease (leprosy) and tuberculosis, 
within 3 years; multiple sclerosis, within 7 years), such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 
at 57.  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while credibility is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's service treatment records reveal that the 
Veteran was treated for lumbalgia in September 1974.  He was 
again treated for complaints that included low back pain in 
February 1975.  

The examiner noted that the Veteran had fallen on his hip 
while playing basketball.

In this regard, it is important for the Veteran to 
understand that the question of the Veteran's honorable 
service or whether he did, in fact, injure his back playing 
basketball nearly 40 years ago is not at issue.  The 
critical question is whether the Veteran's current back 
disability has any connection to this injury.  In addressing 
this question, the Board must look to many facts during this 
nearly 40 year time frame, including the post-service 
injuries, the Veteran's prior statements, his medical record 
over these many years, and all medical opinions that support 
and refute his claim. 

In this regard, at the time of his injury, the Veteran 
complained that he could not bend over or move, but was OK 
if he stood straight up.  

The impression was a muscle spasm with pain magnified by 
cerebral mechanisms.  The Veteran received additional 
treatment for a back sprain in March 1975.  

His separation examination report, dated in August 1975, 
shows that his spine and lower extremities were clinically 
normal.  Thus, to the extent that symptoms of lumbar spine 
disability were noted in service, there was no lumbar spine 
disability at the time of service separation, providing some 
evidence against this claim.  

Moreover, to the extent that symptoms of arthritis were 
noted in service, such symptoms were not chronic in service.  
There were also no manifestations of lumbar spine arthritis 
within a year of service separation.  Therefore service 
connection for lumbar arthritis is not presumed.  

After service, in June 1988, the Veteran sustained an on-
the-job lifting injury (strain) (see September 27, 1988 
report of D.R.Y., M.D.).  The Veteran was lifting a 100-
pound disc drive when he felt something pop in his lower 
back.  The Veteran complained of chronic pain in his low 
back going down the right buttock into the posterior lateral 
aspect of the right thigh and into the leg, occasionally 
even to the foot.  

Importantly, it was noted that the Veteran "denies having 
any previous problems of a similar nature."  

Such a statement from the Veteran at this time provides 
highly probative evidence against his own claim before the 
Board at this time, clearly indicating that one of the 
strongest pieces of evidence that the was not a chronic back 
disability associated with the basketball injury during 
service is the Veteran's own prior statement in 1988.

In July 1991, the Veteran fell while at his place of 
employment, and sustained injuries that included traumatic 
disc disease at L5-S1, and a herniated disc at L4 (see e.g., 
March 1995 report from R.W.E., M.D.; July 1996 VA spine 
examination report).  A July 1996 VA examination report 
notes a history of two lumbar laminectomies, and contains 
diagnoses that included failed lumbar laminectomy syndrome.  

An August 1991 evaluation by Y.J.M, M.D. notes that the 
Veteran fell at work about two weeks prior and complained of 
severe lower back pain since then.  An August 1991 MRI 
showed post-surgical changes at L4-5, evidence of recurrent 
disc herniation at L4-5, mild disc protrusion at L5-S1, and 
degenerative disc disease at L4-5 and L5-S1.  

An April 1992 evaluation from R.D., M.D. reveals a complaint 
of low back pain that radiates into the left thigh.  It was 
noted that this had been a persistent problem since the 
lumbar laminectomy surgery in 1988.  The Veteran had 
previously been involved in lifting weights and running and 
was very depressed at not being able to work out since his 
recent injury.  

An October 1992 evaluation from L.A.M., M.D. notes that the 
Veteran "was doing very well until July 8, 1991 when he was 
injured at work."  

Again, the Veteran's own statement provide highly factual 
probative evidence against this own claim.

In October 1995, the Social Security Administration (SSA) 
determined that the Veteran was disabled as of July 1991, 
due to a primary diagnosis of "back injury."  The decision 
notes a history of low back injuries in 1988 with surgery at 
L4-L5, and in 1991.  

Importantly, once again, the Veteran's service was not cited 
by SSA or noted by the Veteran himself, undermining the 
Veteran's recollection of events and his credibility with 
the Board regarding all claims. 

In May 1998, the Veteran was involved in a motor vehicle 
accident (see June 8, 1998 and August 2, 1998 reports of 
J.V.B., D.C.). The Veteran reported lumbar pain with central 
and right lumbosacral pain with radiation of pain to the 
right buttocks to the right posterior thigh to the anterior 
calf area to the foot.  

Thus, the post-service evidence clearly demonstrates that 
the Veteran not only injured his back on multiple occasions 
after service separation, but that while being examined 
following the 1988 injury, he denied having any prior 
symptoms of a similar nature, and he reported in April 1992 
that, prior to 1988, he had been involved in lifting weights 
and running.  The Veteran's statements to this point to 
health care providers after service provide what only can be 
seen as overwhelming evidence against his own claim.    

The record includes several nexus opinions regarding the 
lumbar spine.  The Veteran's former attorney cited to a 
medical opinion quoted in an unrelated Board decision for 
the proposition that an "injury to the lumbar area at such 
an early time in someone's life is more than likely to cause 
weakness and promote degeneration of the structures more 
readily than normal."  

While it does not appear that the Board decision was cited 
for its precedential value, the Board notes that Board 
decisions are not precedential and are decided on the 
individual facts of the case.  38 C.F.R. § 20.1303 (2012)

The Veteran subsequently submitted a November 2006 opinion 
from his private physician, D.O.N, M.D., which peculiarly 
mirrors the language cited in the Board decision.  D.O.N. 
noted that the Veteran had several service-connected 
injuries and disability, including lumbar injury.  "[s]uch 
an injury to the lumbar spine at a fairly young age is 
likely to result in and promote degeneration of the spinal 
structures as the years progress."      

A May 2007 VA examination report includes the opinion that 
it was "less than likely" that the Veteran's lumbar spine 
conditions were related to his cold injury residuals but 
were rather related to on-the-job injuries.  The rationale 
was that the Veteran's hands showed no sign of significant 
weakness or deformity that would support his contention that 
his cold injuries caused the fall from a ladder in 1991.

A July 2009 VA examination included opinions on direct and 
secondary service connection.  The examiner diagnosed 
degenerative disc disease status post lumbar fusion.  The 
examiner could find nothing in the orthopedic literature 
indicating degenerative disc disease being caused by 
residuals of a cold injury that occurred 20 or more years 
prior.  The examiner acknowledged the in-service low back 
strain.  The Veteran also acknowledged the post-service 
injuries.  The examiner opined that the Veteran's current 
lumbar spine condition is less likely as not related to his 
treatment in service for a lumbar strain.  The examiner 
reasoned that there is nothing in the orthopedic literature 
indicating that an isolated lumbar strain will cause 
degenerative disc disease in the lumbar spine.  The current 
lumbar spine condition was also found to be unrelated to the 
Veteran's service-connected cold injury.  Rather, the 
examiner found that the spine disability is more likely 
related to the on-the-job injuries.  

It is the Board's responsibility to evaluate the evidence 
and to assign each report or opinion its due probative 
weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing the evidence, the Board is free to favor one 
medical opinion over another if the Board provides an 
adequate statement of reasons or bases.  Id.; see also 
38 U.S.C. § 7104(d)(1).

The Board finds that the November 2006 opinion of D.O.N (as 
well as the similarly worded opinion cited in an unrelated 
Board decision) is highly unpersuasive for two essential 
reasons:  It is ultimately inconclusive with respect to the 
specific disability in this case, and it does not address 
the specifics of the in-service injury, but describes it in 
only the vaguest of terms.  

Regarding the inconclusive nature of the opinion, the 
assertion that a lumbar spine injury at a young age results 
in and promotes degeneration of the spinal structures as the 
years progress does not relate any specific current 
disability to the injury in service.  While it sets out a 
general medical principal that may be applicable to this 
case, it does so in inherently general terms, and it 
attaches no particular likelihood that this Veteran's lumbar 
spine disability is related to the in-service injury noted 
in his service records.  The CAVC has repeatedly and 
consistently rejected medical opinions raising only a 
possibility of medical nexus as being insufficient to 
establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 
79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(general and inconclusive statement about the possibility of 
a link between current disability and service injury is 
insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

Regarding the specifics of the in-service injury, D.O.N. 
identified an "injury to the lumbar spine."  This 
misrepresents what was recorded in the service treatment 
records.  In fact, the injury was identified as muscle 
spasms and a sprain.  There is no finding of an injury to 
the spine itself.  This fact was deemed significant to the 
July 2009 VA examiner, as he found nothing in the orthopedic 
literature indicating that an isolated lumbar strain will 
cause degenerative disc disease in the lumbar spine.  It is 
unclear what records were reviewed by D.O.N., however, even 
assuming he had the Veteran's service records for review, 
the important factor in a review of the claims file is what 
an examiner learns from the claims file for use in forming 
the expert opinion, and not just the reading of the file.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, 
D.O.N.'s minimal discussion and mischaracterization of the 
in-service injury leads the Board to conclude that he did 
not have an accurate understanding of the nature of the in-
service injury irrespective of whether or not he actually 
reviewed the service treatment records.  This undercuts the 
probative value the Board places on the opinion. 

In contrast, the July 2009 VA opinion demonstrates an 
understanding of the nature and details of the Veteran's in-
service injury, and of the findings at service separation, 
which were also not discussed by D.O.N.  The VA opinion is 
stated conclusively, and a specific etiology is identified.  

Also supportive of the July 2009 opinion and persuasive to 
the Board is the history of the Veteran's assertions 
regarding his back injury.  After service, the Veteran did 
not file a disability or pension claim with VA for almost 20 
years.  While inaction for many years regarding filing a 
claim is not necessarily indicative of the absence of 
symptomatology, when the Veteran filed his claim in November 
1995, he did not assert that his lumbar spine disability was 
related to service.  Rather, he asserted that cold injury 
residuals and hepatitis were related to service.  The record 
demonstrates that he had a back disability at the time of 
the claim; however, his actions are inconsistent with an 
individual who believed that his back disability was related 
to service.  

Moreover, the Veteran was examined in July 1996 for pension 
purposes and he identified the date of onset of the back 
disability as 1991.  The Veteran reported to a mental 
disorders examiner in July 1996 that, other than frostbite 
and hepatitis, he did not have any major problems in the 
service.  He again described his back injury as when he fell 
off a ladder on the job in July 1991.  His own statements 
provide the best evidence against his claim and the "medical 
opinion" that supports his claim is, a best, unclear, at 
worst, to be regarded with suspicion

Beyond this, as noted above, the Veteran submitted a 
disability determination of the Social Security 
Administration (SSA) with his November 1995 claim.  That 
decision dated in October 1995 recounted the history of the 
Veteran's various disabilities.  It was noted that he 
injured his back in 1989 and again in July 1991.  The in-
service injury was not mentioned.  

Upon the denial of service connection for hepatitis and 
frostbite, the Veteran filed a notice of disagreement in 
September 1996, asserting that both conditions were related 
to service.  Again, he did not mention a back disability.  
It is not until October 2005, 10 years after his initial 
claim for VA benefits, during which period the Veteran was 
in frequent contact with VA regarding other claims, and 
almost 30 years after service separation, that the Veteran 
first asserted that a back injury was related to service.   

There is no question that the Veteran injured his back in 
service playing basketball; however, his reports to 
healthcare providers and to VA prior to October 2005 show 
that he made a clear distinction between his cold injury 
residuals and hepatitis, which he believed were related to 
service, and his back disability, which he specifically and 
repeatedly asserted had post-service origins.  

In weighing the conflicting accounts provided by the 
Veteran, the point in time in which the statement was made 
is important.  Because, prior to October 2005, the Veteran 
was seeking only medical evaluation of his back and other 
disabilities, and was not seeking service connection for a 
back disability, it seems likely that he would report events 
surrounding the back more carefully and accurately.  
Statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care.  In contrast, when the Veteran 
thereafter presented his account, he was seeking VA benefits 
for the back disability.  The Board is of course cognizant 
of possible self interest which any veteran has in promoting 
a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her 
own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the events of service or 
after service.  Rather, it is the accuracy of the Veteran's 
recent account which the Board finds is lacking.  Simply 
put, the Board finds that the Veteran's actions and 
assertions made prior to the current claim more accurately 
reflect the onset and cause of his lumbar spine disability 
than his recent assertions that his lumbar spine disability 
began in service.  

The parties to the Joint Motion stipulated that, in its 
prior December 2007 decision, the Board erred when it relied 
on its own medical speculation that the in-service acute 
back problem had "resolved".  The parties identified the 
November 2006 opinion from D.O.N, noting that the Veteran 
had several service-connected injuries and disability, 
including lumbar injury, and "[s]uch an injury to the lumbar 
spine at a fairly young age is likely to result in and 
promote degeneration of the spinal structures as the years 
progress."  

The Board notes that, since the December 2007 decision, the 
opinion evidence added to the record further bolsters the 
Board's finding that the Veteran's in-service back injury 
had "resolved" by the time he left service, and that a 
series of post-service work-related injuries were the cause 
of his current lumbar spine disability.  As set out above, 
the opinion of D.O.N. is not conclusively stated and is 
otherwise given little probative weight.  

The Veteran has submitted several medical treatise articles 
generally attesting to the proposition that a previous 
episode of low back pain is the strongest risk factor for a 
new episode, and that the absence of symptoms does not 
indicate resolution of the injury.  One of the articles 
notes that limping can, in some specific instances, cause 
back pain and aggravate pre-existing back pain.  

With regard to medical treatise evidence, the CAVC has held 
that a medical article or treatise can provide important 
support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998).  

In this case, the medical text evidence submitted by the 
Veteran fails to demonstrate with any degree of certainty a 
relationship between the Veteran's lumbar spine disability 
and any service-connected disability or in-service injury or 
disease.  The article on limping specifies that such a 
relationship exists only in "some specific instances."  As 
discussed above, medical opinion that is not conclusively 
stated, but asserts only the possibility of a relationship, 
is not probative evidence, or evidence that tends to prove 
the question at hand.  Notably, the treatise evidence 
submitted by the Veteran does not account for the 
significant evidence of post-service back injuries, which 
were found by several medical professionals to be the most 
likely cause of the Veteran's lumbar spine disability.  For 
these reasons, the Board finds that the medical text 
evidence does not contain the specificity to constitute 
competent evidence of the claimed nexus in this case.  

While the Joint Motion was focused on the evidence pertinent 
to a direct service connection theory of etiology, and did 
not address the Board's prior determination that a lumbar 
spine disability is not proximately due to or a result of 
any service-connected disability, the Board notes that there 
is no medical opinion of record that purports to establish 
such a relationship.  The Veteran's former attorney has 
asserted that the Veteran's service-connected cold injury 
residuals and Raynaud's disease were the proximate cause of 
his fall from a ladder in July 1991.  The May 2007 VA 
opinion that it was "less than likely" that the Veteran's 
lumbar spine conditions were related to his cold injury 
residuals but were rather related to on-the-job injuries 
directly addresses this asserted theory of etiology.  The 
examiner found that the Veteran's hands showed no sign of 
significant weakness or deformity that would support an 
assertion that cold injuries caused the fall from a ladder 
in 1991.

The July 2009 VA examiner opined that there was no support 
in the orthopedic literature for degenerative disc disease 
being caused by residuals of a cold injury that occurred 20 
or more years prior.  The examiner found that the spine 
disability is more likely related to the on-the-job 
injuries.  

The medical opinion evidence simply does not support the 
purported secondary service connection theory of etiology.  
While the Veteran is competent to report his symptoms and 
the events surrounding the 1991 fall, he has provided no 
description of this event that would lead to the conclusion 
that it was caused by his cold injury residuals.  The Board 
notes that Raynaud's disease was not diagnosed until 1997, 
well after the ladder fall.  While cold injury residuals 
were diagnosed at the time of the fall, in the descriptions 
the Veteran gave to medical providers shortly after the 1991 
injury, he did not attribute the fall to his cold injury 
residuals.  Indeed, he reported in April 1992 that, prior to 
the injury, he had been involved in lifting weights and 
running.  He reported in October 1992 that he was doing very 
well until July 8, 1991 when he was injured at work.  This 
evidence undercuts the recent assertions of his former 
attorney that his cold injury symptoms caused the fall, and 
serves to bolster the finding of the May 2007 VA examiner 
that the Veteran's hands exhibited no strength deficits that 
would account for the fall.  

Finally, the Veteran's former attorney has asserted that all 
of the Veteran's disabilities are inextricably intertwined.  
It is unclear what, in fact, was intended by this assertion, 
other than that service connection should be granted for all 
claimed disabilities, notwithstanding the significant 
evidence against this claim, including prior statement from 
the Veteran himself.  The Board simply notes that for 
service connection to be granted for any disability, the 
elements set out in detail above must be established.  

As the weight of the evidence is against the onset of a 
lumbar spine disability in service, is against chronic 
symptoms of arthritis in service or manifestation of 
arthritis to a compensable degree within a year of service 
separation, is against continuity of arthritis 
symptomatology after service, and is against any 
relationship between a current lumbar spine disability and 
service, or any service-connected disability, the Board 
finds that service connection for a lumbar spine disability 
is not warranted.  

In reaching the above findings of fact and conclusions of 
law, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

As noted above, the appeal involves a remand by the Board 
for additional evidentiary development.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While substantial compliance 
is required, strict compliance is not.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's 
May 2009 remand instructions by scheduling the Veteran for a 
VA examination, which was provided in September 2009.  The 
examiner acknowledged a review of the claims file in 
conjunction with the examination.  The examiner provided an 
opinion addressing whether it is at least as likely as not 
that the Veteran's spine disability is a result of or 
related to his military service.  The examiner also opined 
as to whether it is at least as likely as not that the 
Veteran's lumbar spine disability is due to or associated 
with his service-connected cold injuries.  The examiner 
provided a rationale for the opinions.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice 
requirements of the VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate 
the claim; what subset of the necessary information or 
evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, VA 
will attempt to obtain.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

The CAVC issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Veteran submitted his claim for service connection for a 
lumbar spine disability in October 2005.  He was sent a 
letter in February 2006 which advised him of the information 
and evidence necessary to substantiate the claim.  Since the 
letter was sent to the Veteran prior to the initial 
adjudication of the claim in April 2006, there exists no 
error in the timing of this notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A January 2007 letter 
included notice of the evidence necessary to substantiate 
the claim on a secondary service connection basis.  The 
timing deficiency with respect to this notice was cured by 
readjudication of the claim in May 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability ratings or 
effective dates are being, or will be, assigned.  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess/Hartman.  

VA has made reasonable efforts to obtain relevant records 
and evidence.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post-service VA and 
private treatment records, records from the Social Security 
Administration, and the Veteran's written assertions and 
those of his attorneys.  

The Veteran asserted in July 2010 correspondence that he was 
told by telephone that not all of his service treatment 
records were found, "or maybe just not sent."  According to 
the Veteran, these records include evidence of a disc bulge 
and that he was told to give it time and it would get 
better.  The Board finds that the entire service treatment 
records were obtained and there is no indication that there 
are any missing records.  If a VA employee informed the 
Veteran that his records were missing, this finding is not 
recorded in claims file.  While the Veteran is competent to 
relate information provided to him, the Board finds that the 
normal findings on the service separation examination for 
the spine, as well as the specific medical opinions 
concerning this issue, are more persuasive than the 
Veteran's recent unsupported assertion that an apparently 
complete set of service treatment records is missing the 
very records that support in-service onset of the claimed 
disability.  The Veteran's assertion as to missing records 
is not accurate, and his assertion that he was found to have 
a spinal disc abnormality in service is unpersuasive.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board 
may properly consider the personal interest a claimant has 
in his or her own case, and such interest may affect the 
credibility of testimony).   

The Veteran was afforded a VA examination from which an 
opinion was rendered as to the etiology of the Veteran's 
lumbar spine disability.  The July 2009 examination was 
adequate because it was performed by a medical professional 
based on a review of claims file, solicitation of history 
and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnosis and 
opinion were accompanied by a rationale that was consistent 
with the record, and that demonstrated an understanding of 
the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

The Board acknowledges the repeated assertions of the 
Veteran's previous attorney that the medical opinion 
evidence is inadequate on the issue of entitlement to 
service connection for a lumbar spine disability.  The 
Veteran's previous attorney also requested that the Board 
should obtain a medical opinion regarding her assertion 
that, but for the service-connected cold injury residuals, 
the Veteran would not have fallen from a ladder in July 1991 
and injured his back.  The Board notes that the May 2007 VA 
examiner in fact provided an opinion on the question of 
secondary incurrence involving the on-the-job fall from a 
ladder, finding that the Veteran's hands showed no sign of 
significant weakness or deformity that would support this 
contention, and that it was less than likely that the 
Veteran's lumbar spine disability was related to his cold 
injury residuals.  

While the May 2007 opinion did not directly address the 
question of aggravation of the nonservice-connected lumbar 
spine disability by the service-connected cold injury 
residuals, the Board finds that, in the context of the 
assertions raised by the Veteran, the opinion adequately 
addresses aggravation.  The Veteran and his attorney 
contended that the claimed secondary service connection 
etiology was based on the effect of the cold injury 
residuals on a specific incident - the 1991 ladder fall - 
and not on a gradual or ongoing process, such as an 
alteration in gait or posture.  The May 2007 opinion 
specifically addressed this incident and contention and 
found that the cold injury residuals did not play any 
significant role in the fall from the ladder.  As this 
specific incident was the only asserted basis for the 
secondary service connection theory, the Board finds that 
this opinion adequately addresses both causation and 
aggravation.    

The Veteran's former and current attorneys have made other 
rather nonspecific assertions of failure to obtain medical 
reports, failure to provide adequate examinations, and 
failure to obtain medical opinions that are supported by 
medical literature, or that consider all of the Veteran's 
disabilities as a whole, that our difficult to address in 
that they are highly generalized, notwithstanding the fact 
that this case has been ongoing for more than seven years.  
These assertions are repeated in numerous submissions; 
however, except for what has been addressed above, they 
provide no specific examples and do not typically identify 
the claim toward which they are directed.  Further, they 
have provide limited information in support of this claim, 
other than a medical opinion that the Board views with great 
concern regarding its overall objectivity, for reasons cited 
above.   

The Board finds that, for the reasons discussed above, the 
records pertinent to this issue that were identified by the 
Veteran were obtained, and he was provided an adequate 
examination that addressed his specific contentions 
regarding the etiology of his lumbar spine disability.  The 
duties under the VCAA have been met.  
ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


